Citation Nr: 1435526	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the cervical spine, prior to August 1, 2008, and higher than 20 percent from August 1, 2008 to June 25, 2012.  

2.  Entitlement to an initial rating higher than 30 percent for degenerative disc disease of the cervical spine, since June 25, 2012.  

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.  

4.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims. 

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Although a September 2010 rating decision reflects the initial evaluations for degenerative joint disease of the right knee and left knee were each increased to 10 percent, since July 8, 2008, a December 2012 rating decision reflects initial 10 percent evaluations have been assigned throughout the appeal; that is, since September 1, 2004.  

The December 2012 rating decision further reflects that degenerative disc disease of the cervical spine has been assigned an initial 10 percent rating; that the rating was, increased to 20 percent from August 1, 2008; and that the rating was increased to 30 percent from June 25, 2012.  

Because the increases do not represent a full grant of the benefits sought, the claims for higher initial ratings remain in appellate status.  

The December 2012 rating decision reflects that a total disability rating based on individual unemployability (TDIU) was awarded.  

The issues have been recharacterized to comport with the evidence of record and this decision.  

As reflected in the Board's June 2012 remand, the issue of an increased rating for degenerative disc disease of the lumbar spine, along with the application to reopen claims for service connection for a left ankle disability and migraine headaches were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Although the Appeals Management Center's requested that the RO develop the referred issues in December 2012, there is no indication in the record that the issues have been further addressed.  Thus, the issues are again referred to the AOJ for appropriate action.  

Correspondence in April 2014 raises the issue of service connection for bilateral sciatica, as well as for obesity and a smoking-related disability secondary to service-connected posttraumatic stress disorder (PTSD).  The issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The issue of an initial rating higher than 30 percent for cervical spine degenerative disc disease, since June 25, 2012, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June, 25, 2012, degenerative disc disease of the cervical spine results in forward flexion to 15 degrees or less; unfavorable ankylosis of the entire cervical spine is not shown; and there are no incapacitating episodes having a total duration of at least 4 weeks.  

2.  The Veteran's left and right knee disabilities are primarily manifested by degenerative joint disease with episodes of pain, locking and effusion.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for degenerative disc disease of the cervical spine, since the date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5237-5243 (2013). 

2.  The criteria for an initial 20 percent rating for degenerative joint disease of the left knee, since the date of service connection, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 (2013).

3.  The criteria for a 20 percent rating for degenerative joint disease of the right knee, since the date of service connection, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran did not identify any additional private/VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2012; the record does not reflect that these examinations were inadequate for rating purposes.  The opinions are based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria & Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

I.  Cervical Spine

As reflected in a December 2012 rating decision, the Veteran's degenerative disc disease of the cervical spine was assigned an initial 10 percent rating under Diagnostic Code 5243, increased to 20 percent since August 1, 2008, and to 30 percent since June 25, 2012.  

Under the general rating formula for diseases and injuries of the spine, a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

The impression of x-ray examination of the cervical spine at separation in June 2004 was loss of normal lordotic curvature.  Moderately advanced degenerative disc changes at C3-4, C4-5, C5-6, and C6-7 were reported.  

A February 2007 VA treatment record reflects the impression of magnetic resonance imaging (MRI) of the cervical spine was degenerative disc disease, particularly from C4 to C6-C7 with disc/osteophyte complex at these levels.  

An August 2008 private record reflects less than 30 percent of normal forward flexion of the cervical spine.  Although VA treatment records in July 2010 reflect forward flexion to 45 degrees, and to 65 degrees, a May 2010 record reflects forward flexion to 34 degrees and an April 2010 record reflects forward flexion to 24 degrees.  Regardless, the record reflects medication is prescribed for pain, to include in August 2005, along with acupuncture and physical therapy.  The Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56 (2012).  

The Board finds that the Veteran's cervical spine disability more closely approximates to the criteria for a 30 percent rating for the entire appeal period, prior to June 25, 2012.  A rating higher than 30 percent, prior to June 25, 2012, is not warranted.  

Although no functional range of motion in the neck was asserted in April 2014 correspondence, and although the June 2012 VA examination report reflects flexion limited to 20 degrees, with evidence of painful motion beginning at 0 degrees, the examiner reported that the Veteran "was very resistant to examination of range of motion of the cervical spine" and concluded that the test results did not accurately reflect the condition of the cervical spine.  Regardless, the there is no competent evidence of unfavorable ankylosis of the entire cervical spine prior to June 25, 2012.  The June 2012 VA examiner specifically reported no ankylosis of the cervical spine.  

In addition, there is no objective evidence that bed rest has been prescribed by a physician for cervical spine degenerative disc disease.  Thus, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

It is not disputed that the Veteran has pain on motion, but the 30 percent disability rating granted in this decision, since the date of service connection, adequately compensates for pain and functional loss due to the cervical spine disability.  

To the extent that interference with employment has been asserted, the 30 percent evaluation assigned in this decision throughout the appeal, prior to June 25, 2012, contemplates impairment in earning capacity, including loss of time from exacerbations due to degenerative disc disease of the cervical spine.  Diagnostic Codes 5237-5243.  38 C.F.R. § 4.1 (2013).  

With respect to the April 2014 assertion of inadequacy of the June 2012 VA examination, the Veteran has not presented any evidence or argument suggesting that the January 2012 Compensation and Pension examiner was incompetent to conduct examinations and/or provide the requested medical opinion.  Competent medical evidence is "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a) (1).  The Board is entitled to assume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Veteran has not provided any specific assertions as to why the June 2012 VA examiner was not qualified, and the examiner's competence is presumed.  

The evidence supports a 30 percent rating, and no higher, for degenerative disc disease of the cervical spine, prior to June 25, 2012.  A 30 percent rating for degenerative disc disease of the cervical spine, prior to June 25, 2012, is warranted.  

II. Knees

The Veteran seeks an initial rating higher than 10 percent for degenerative joint disease of the left and right knees.  The 10 percent ratings were assigned under Diagnostic Code 5010 pertaining to arthritis.  

A June 2004 VA treatment record reflects the Veteran's report of knee pain severity being a 9 on a 1-10 scale (10 being the worst).  She was noted to be somewhat preoccupied with her knee pain in July 2006.  A February 2007 VA treatment record reflects knee braces were issued.  

Magnetic resonance imaging (MRI) of the right knee in February 2007 showed fairly extensive regions of marrow edema involving the lateral compartment, posttraumatic edema versus degenerative edema.  A complex tear involving the lateral aspect of the lateral meniscus was identified and tiny areas of marrow edema involving the patella possibly representing additional regions of degenerative change.  The impression of left knee MRI was slight patch marrow edema involving the interpolar patella, possibly be a reflection of degenerative change or recent trauma.  

An October 2007 record reflects patellofemoral pain, and an August 2008 private record reflects less than 30 percent of normal range of motion in the knees.  

A March 2010 VA treatment record noting a complex tear of the lateral meniscus reflects an assessment of right knee internal derangement, with symptoms to include right knee effusion, crepitus, and lateral joint line tenderness.  Although the record reflects steroid injections administered for pain, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56 (2012).  

Although a meniscal tear was not identified on x-ray examination at separation, the Board finds that it is as likely as not that the objective knee signs and symptoms are attributable to the service-connected knee disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The degree of impairment due to the Veteran's right and left knee disabilities more closely approximate the criteria for a 20 percent rating for each knee throughout the appeal.  A 20 percent rating is the maximum rating under Diagnostic Code 5258.  

The Veteran specifically denied instability in June 2004.  The June 2012 VA examiner reported that there was no patellar subluxation/dislocation or instability.  Thus, a separate rating based on Diagnostic Code 5257 is not warranted for either knee.  

In reaching a determination, the Board has considered the Veteran's competent report of symptoms, and has accorded significant probative value to the VA treatment records and examination report.  

The evidence supports a 20 percent rating, and no higher, for degenerative joint disease of the left knee, and in favor of a 20 percent rating, and no higher, for degenerative joint disease of the right knee, throughout the appeal.  Twenty percent ratings for degenerative joint disease of the left and right knees are warranted.  

Extraschedular Consideration

The Veteran's service-connected cervical spine disability results in forward flexion to 15 degrees or less, prior to June 25, 2012.  Manifestations of the right and left knee disabilities include degenerative joint disease, pain, locking, and effusion.  The rating criteria encompass the demonstrated manifestations and reasonably describe the Veteran's disability level.  

The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the degenerative disc disease of the cervical spine and degenerative joint disease of the knees are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  













ORDER

An initial 30 percent rating for degenerative disc disease of the cervical spine, since the date of service connection, is granted.  

An initial 20 percent rating for degenerative joint disease of the left knee, since the date of service connection, is granted.  

An initial 20 percent rating for degenerative joint disease of the right knee, since the date of service connection, is granted.  


REMAND

In April 2014 correspondence, it was asserted that the Veteran has "no functional range of motion in the neck."  The Board construes this as an assertion that the service-connected cervical spine disability is worse than when examined in June 2012 and possibly includes ankylosis.  

Under the schedule for rating spine disabilities, any neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code when reviewing an increased rating claim.  In addition to the Veteran's assertion that headaches and GERD are secondary to service-connected degenerative disc disease of the cervical spine, and although the June 2012 examiner reported that the Veteran's urinary incontinence is not of neurological origin, the VA examiner did not address relevant findings in the record, to include a February 2009 VA treatment record reflecting spinal neurologic involvement with symptoms to include radiating pain from the neck to the right shoulder and upper arm.  The opinion as it pertains to associated neurologic abnormalities is inadequate.  


The Veteran is to be afforded a VA examination to determine the nature and severity of her cervical spine disability since June 25, 2012, which includes a retrospective medical opinion addressing the symptoms and severity of any associated neurologic abnormalities throughout the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cervical spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The current severity of degenerative disc disease of the cervical spine, to include that associated with recurrent flare-ups, must be described, since June 25, 2012.  

The examiner must identify neurologic abnormalities associated with the cervical spine disability, to include headaches, upper/lower extremity symptoms, and/or bowel/bladder functions.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


